Citation Nr: 0501860	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-07 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran served on active service from June 1968 to 
September 1991.  The veteran's military occupational 
specialties (MOS) included pilot and flight safety 
technician.  He was awarded a Purple Heart during his 
service.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  At present, the case is before the Board for appellate 
adjudication.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the RO before the undersigned Veterans 
Law Judge in May 2004.  A copy of the hearing transcript 
issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has tinnitus related to his active service. 


CONCLUSION OF LAW

The claimed tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a May 2003 RO letter, the June 2003 
rating decision, and the December 2003 statement of the case 
(SOC).  Specifically, the appellant has been informed of the 
need to provide evidence showing that his disability is 
related to service.  In addition, via the May 2003 RO letter 
and the December 2003 SOC, the veteran was provided with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the basis of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letters, the rating decisions and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for tinnitus as it is related to his service as a 
helicopter pilot for 21 years, and to his combat service, as 
shown by his Purple Heart award.  In this respect, the 
service medical records are negative for a diagnosis of 
tinnitus, and by the veteran's own admission during the May 
2004 hearing on appeal, he did not have problems with ringing 
in his ears during his service or at the time of his 
discharge examination. 

The post-service medical evidence shows the veteran has been 
treated at VA since the 1990s for various health problems, 
including orthopedic problems.  In addition, these records 
include medical notations from the Denver VA Medical Center 
dated from 2001 to 2002, which describe the treatment the 
veteran has received for hypertension, hypercholesterolemia, 
knee and hand injuries, bilateral foot problems, liver 
problems, etc.  The Board notes that these records include 
December 2002 notations which shows the veteran's medical 
history included tinnitus manifested as intermittent ringing 
bilaterally.

The medical evidence includes a September 2003 VA examination 
report which indicates the veteran's claims folder was 
reviewed, and that electronic hearing testing performed on 
the veteran while he was in service and upon discharge showed 
the veteran's hearing was within normal limits.  The examiner 
further noted that there was no evidence of hearing damage 
while in the service.  Based on normal hearing at discharge, 
it was the examiner's opinion that it was not at least as 
likely as not that the veteran's hearing loss and reported 
tinnitus were related to service.

The Board notes that the claims files are completely devoid 
of any evidence supporting the veteran's contention that he 
currently suffers from tinnitus which is related to his 
service.  As well, the veteran has not identified the 
existence of any such evidence which remains outstanding or 
needs to be obtained.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed tinnitus.  The 
record simply does not include evidence that the veteran 
currently suffers from tinnitus which is related to his 
service as a pilot, or that is otherwise related to his 
active service.  

The Board acknowledges that the veteran engaged in combat 
against the enemy, as shown by his Purple Heart award.  In 
cases where the veteran engaged in combat with the enemy 
during a period of war, satisfactory lay evidence will be 
accepted as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Additionally, it is clear that for injuries which were 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection. Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996). Therefore, the lay statements of record 
are not probative of the critical issues of current 
disability and nexus.  In this case, as above noted, the 
record simply does not include evidence that the veteran 
currently suffers from tinnitus which is related to his 
service as a pilot, or that is otherwise related to his 
active service.  

Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the claim of service connection for tinnitus 
is denied.  The application of the reasonable doubt doctrine 
is, therefore, not warranted in this case.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).




ORDER

Service connection for tinnitus is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


